Murchie, J.
The respondent herein was convicted of the offense of operating a motor vehicle while under the influence of intoxicating liquor at Brewer on February 2, 1947, before a trial justice residing in Orono, who held his court in Brewer for the purpose of trying the case. The respondent did not raise the issue of jurisdiction but carried the case to the Superior Court by appeal. There the issue was raised and the parties joined in submitting it for determination under an Agreed Statement of Facts stipulating that if it was decided that the trial justice had jurisdiction judgment should be for the State and the case be remanded for sentence; otherwise, the remand should be for quashing the complaint. The respondent is not prejudiced by his failure to challenge the jurisdiction of the magistrate when his case was heard originally. If jurisdiction was lacking the action of the magistrate was void, Lovejoy v. Albee, 33 Me. 414; 54 A. D. 630. Lack of jurisdiction is a defect which may be interposed at any time, Powers v. Mitchell, 75 Me. 364; Darling Automobile Co. v. Hall et al., 135 Me. 382; 197 A. 558; Charles Cushman Co. et al. v. Mackesy et al., 135 Me. 490; 200 A. 505; 118 A. L. R. 148. Jurisdictional questions cannot be waived, State v. Slorah, 118 Me. 203; 106 A. 768; 4 A. L. R. 1256; 14 Am. Jur. 917, Par. 214.
A respondent who pleads not guilty and appeals from a conviction must be considered as substantially admitting his guilt when he agrees that if the court which found him guilty had jurisdiction judgment shall be entered for the State. One making such an admission is entitled to no sympathy, but when the issue is jurisdiction and is to be resolved by statutory construction the case in which it is presented is of far greater importance than the rights of an individual. That principle is implicit in the rule that questions of jurisdiction cannot be waived. State v. Slorah, supra. The result should not be controlled by either a lack of sympathy for a respondent or an excess of zeal for the enforcement of law.
*135The issue must be resolved by construing E. S. 1944, Chap. 133, Sec. 10, originally enacted as P. L. 1939, Chap. 245. This reads:
“Any person accused of an offense cognizable by trial justices, if brought or ordered to appear by an officer before a trial justice, shall be brought or ordered to appear before a trial justice holding court within the town where the alleged offense occurred; but if there is no trial justice within said town, then to a trial justice whose usual place of holding court is nearest to where the offense is alleged to have been committed.”
The case is reported under an Agreed Statement of Facts which incorporates the complaint and warrant. It recites that there is no trial justice in Brewer; that there is one in Bangor, whose usual place of holding court is there; that Bangor is adjacent to Brewer and Orono is not; and that Orono is not the nearest town having a trial justice. By necessary implication it indicates that the magistrate was not holding court in Brewer when the offense occurred. His authority to issue the warrant is undoubted. Any trial justice of the county had that authority.
Prior to 1939 trial justices had a geographical criminal jurisdiction to issue warrants and try cases co-extensive with the boundaries of their counties, except for violations of inland fish and game laws, where it covered each and every adjoining county. The enlarged jurisdiction was granted by P.L. 1913, Chap. 208, Sec. 70. The language employed therein, as in the statute to be construed, was designed primarily to regulate the official conduct of officers, but recognized that the appropriate method was through control of court jurisdiction.
The Legislature which enacted the statute to be construed repealed the provision of the 1913 law enlarging the jurisdiction of municipal courts and trial justices and curtailed that of trial justices sharply, not only with reference to their authority subsequent to 1913, but also by comparison *136with earlier times. See P. L. 1939, Chap. 229. The effect on trial justices was to deprive all of them except one, determined in a specified manner, of jurisdiction to try any violation of the fish and game laws. The result was accomplished by provision that if an alleged offender was to be taken before such a court, the officer should take him before that one “whose usual place of holding court is nearest to where the offense is alleged to have been committed.” These are the closing words of the statute controlling the present case.
Many principles of law established to guide courts in the construction of statutes have been affirmed and reaffirmed in decided cases. That most fundamental is that legislative intention shall be given effect if determinable from the language used, accepting the words in their ordinary signification. Our first Chief Justice said, as early as 1821, in Porter v. Whitney, 1 Me. 306, at 307, that the court ought:
“to give such a construction to the law as to attain, as far as may be, the object in view.”
Language to the same effect has been used in so many instances that it seems unnecessary to cite further authority.
The legislative intention of P. L. 1939, Chap. 245, is undoubted. It may be said in passing, although that is not material to the present case, that it is identical with that disclosed in P. L. 1939, Chap. 229. It is to require an officer serving a process alleging an offense cognizable by trial justices and electing to use such a court to take his prisoner before a particular one.
The language used is appropriate for the purpose. The statute directs that the accused be taken before a trial justice holding court within the town where the offense occurred, as a first directive, and if there is no justice within the town, before another plainly designated. For the purposes of this case it is immaterial whether the control words of the first directive identify a trial justice who was holding *137court in the town when the offense occurred, regardless of his usual place of holding court. The second is absolute. The magistrate cannot qualify by either test. Jurisdiction must be determined on the basis of the facts as they exist when an offense is committed. It is not subject to control by subsequent action on the part of either officers or trial justices.
That the legislation prohibits an officer from transporting a person charged with an offense cognizable by trial justices before one of his selection, regardless of where the court of such justice was held usually or at a particular time, as he was authorized to do prior to the enactment, does not admit of doubt. That purpose would be defeated if it was construed to permit him to take such person before a trial justice of his selection in the municipality where the offense occurred although that justice was not holding court therein at the time of the offense and did not usually do so. The statute limits the geographical jurisdiction of trial justices for the trial of cases so that a particular one, designated by its terms, and no other, has jurisdiction of each individual violation of law cognizable by trial justices, except violations of the fish and game laws. P. L. 1939, Chap. 229 accomplishes the same result in that field.
The trial justice who issued the warrant in this case had no jurisdiction to try the case, and the mandate must be:

Case remanded for quashing the complaint.